                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:11CR333

       v.
                                                                 ORDER
STACEY SELLNER,

                     Defendant.


       This matter is before the Court on the government’s Motion to Extend (Filing
No. 95) its deadline to respond to defendant Stacey Sellner’s (“Sellner”) Motion to
Reduce Sentence (Filing No. 92). The government also requests the Court to rule on
whether Sellner’s motion is filed pursuant to the First Step Act of 2018, Pub. L. No. 115-
391, 132 Stat. 5194 (2018), in which case the government would have the Court direct
the U.S. Probation and Pretrial Services Office to prepare a retroactive-sentencing
worksheet.

       The government’s request for an extension is granted, and the government’s
deadline to respond to Sellner’s Motion to Reduce Sentence is extended to August 21,
2019. The government’s motion is denied in all other respects. The government is
ordered to inform the Court whether it preliminary agrees First-Step-Act relief is
appropriate in this case.

       IT IS SO ORDERED.

       Dated this 1st day of August 2019.

                                                BY THE COURT:


                                                Robert F. Rossiter, Jr.
                                                United States District Judge
